Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 12-22 are rejected under 35 U.S.C. 103 as being unpatentable over Loo et al (US20140272938A1 published 09/18/2014; hereinafter Loo) in view of Su et al (CN102728428A published 10/17/2012; hereinafter Su).
Regarding claim 1, Loo teaches a sonication device for sonicating a biological sample disposed in a sample tube having an essentially round-shaped side wall (a sonicator provides ultrasonic energy to a sample solution – Fig. 7), the sonication device comprising:
a. a sample tube mount (vessel holder – Fig. 7) comprising (i) an immobile first portion (vessel holder – Fig. 7);
b. a sonotrode coupled to a guiding rail (sonicator attached to a base – Fig. 6B), the sonotrode comprising a sonicating area (sonicator horn contacts the vessel – Fig. 8) for applying ultrasound to the sample tube, the sonicating area having a concave surface (sonicator horn has a hollow collet horn to cinch around a vessel contained within the collet to provide a tight fit between the collet and vessel – Fig. 4 and paragraph 36), wherein the sonotrode is movable on the guiding rail along a y-axis towards or away from the sample tube holder (a sonicator on a base configured to allow the sonicator horn to move towards the vessel holder, or away from the vessel holder via a solenoid – Figs. 6A-B and paragraph 39), wherein the first portion of the sample tube mount is coupled to a first end of the guiding rail (vessel holder is mounted on the opposite side of the sonicator horn – Fig. 6A-B) such that an opening on at least one side of the sample tube holder faces the sonicating area of the sonotrode (an aperture in the vessel holder faces the sonicator – Fig. 5); and, 
c. an actuator for moving the sonotrode on the guiding rail (solenoid – Fig. 6A-B and paragraph 39); wherein the sample holder is configured such that the sample tube is permitted to slide within the sample tube holder (the vessel slides into the vessel holder – Fig. 7) as the concave surface of the sonicating area engages the essentially round-shaped side walls of the sample tube (the sonicator horn has a hollow collet horn to cinch around a round vessel – Fig. 7, 10A-D and paragraph 36).
However, Loo does not teach a second portion comprising a pivot member and a base for holding a sample tube holder, wherein the second portion is suspended from the immobile first portion, and wherein the second portion is pivotable about the pivot member along an x-axis; wherein the sample tube holder includes a support element protruding from a back wall of the sample holder, wherein the support element has a concave surface, and wherein the sample holder is configured such that the sample tube is permitted to slide within the sample tube holder over the concave surface of the support element along the x- axis.
Su teaches an automatic collection device comprising a second portion comprising a pivot member (rotary clamp 50 includes a fixing sleeve 51, rotating cylinder 52 and fixed by cylinder 53 – Fig. 6) and a base for holding a sample tube holder (a removable fixing device 10 comprising a box body 11 with cavities 8 for holding sample tubes – Figs. 3b and 6), wherein the second portion is suspended from the immobile first portion (rotary clamp 50 and box body 11 are mounted to the support frame 90 – Fig. 6), and wherein the second portion is pivotable about the pivot member along an x-axis (the box body 11 is rotated by the rotary clamp 50 – Fig. 6); wherein the sample tube holder includes a support element protruding from a back wall of the sample holder (the cavities 8 are formed in the back of the box body 11 – Fig. 3b), wherein the support element has a concave surface (the cavities 8 are concave shapes – Fig. 3b), and wherein the sample holder is configured such that the sample tube (test tubes are held in the cavities 8 – Figs. 3a and 4) is permitted to slide within the sample tube holder over the concave surface of the support element along the x- axis (container sleeve 18 made from polyurethane elastomer is elastic and capable of allowing movements along the axis of rotation of the rotating cylinder 52 – Fig. 6 and paragraph 34). It would be advantageous to use the removable fixing device 10 to gain the high speed processing capability of the automatic collecting device (Figs. 1-2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vessel mount, as taught by Loo, with the box body and rotary clamp, taught by Su, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both Loo and Su teach sample processing devices.
Regarding claim 2, Loo, modified by Su, teaches the sonication device of claim 1, wherein the sample tube holder is removable (a removable fixing device 10 – Su Figs. 3b and 6).
Regarding claim 3, Loo, modified by Su, teaches the sonication device of claim 1, wherein the pivot member comprises a hinge pivotally suspended within a corresponding pivot bearing of the immobile first portion (rotary clamp 50 is in a pivotable mount on the support frame 90 – Fig. 6).
Regarding claim 4, Loo, modified by Su, teaches the sonication device of claim 1, wherein the sample tube mount further comprises a height adjustment mechanism (the a box body 11 is capable of adjusting the test tubes left and right with cavities 8 – Figs. 3b and 6) for adjusting a position along the z-axis of the sample tube in the sample tube holder.
Regarding claim 5, Loo, modified by Su, the sonication device of claim 1, wherein the guiding rail (the base – Fig. 6B) comprises a sled (a sonicator mount is attached to the base – Fig. 5).
Regarding claim 6, Loo, modified by Su, teaches the sonication device of claim 1, wherein the actuator is configured to apply a variable force to the sonotrode (the solenoid is capable of applying a variable force via a spring that urges the sonicator away from the vessel holder upon release of solenoid force – Fig. 6A-B).
Regarding claim 7, Loo, modified by Su, teaches the sonication device of claim 6, wherein the actuator is configured to apply a force of 10 N (experiments in which forces of 1, 2, 3, 4, 6, and 10 N were applied to force contact between the tip of a sonicator horn and a polystyrene tube – paragraph 124), 50 N, 100 N, or 500 N, to 750 N, 1000 N, 2500 N, or 5000 N to the sonotrode.
Regarding claim 8, Loo, modified by Su, teaches the sonication device of claim 7.
Although Loo, modified by Su, does not teach wherein the force is about 800N, one of ordinary skills would find a range of forces around 800N through routine experimentation to optimize the force applied by the sonicator on the fixing device 10 to obtain proper compression on the test tubes. 
Regarding claim 9, Loo, modified by Su, teaches the sonication device of claim 1, wherein the sample tube holder is configured to hold multiple sample tubes (the removable fixing device 10 has multiple cavities 8 holding sample tubes – Su Figs. 3b and 6) and the sonicating area comprises one or more sub-areas each having a concave surface (the sonicator horn has a hollow collet horn to cinch around a vessel contained within the collet – Fig. 4 and paragraph).
Regarding claim 12, Loo teaches a method for sonicating a biological sample disposed in a sample tube having an essentially round-shaped side wall (the vessel has a round shape – Figs. 7-8) using the sonication device of claim 1, the method comprising the following steps: 
a) inserting the sample tube into the sample tube holder (the vessel is placed into the vessel holder – Figs. 7-8)
b) moving the sonotrode along the y-axis along the guiding rail and towards the sample tube holder via the actuator (a solenoid configured to move the sonicator horn towards the vessel holder – Fig. 6B) until the concave surface of the sonicating area contacts (hollow sonicator horn wherein the collet cinch around a vessel – paragraph 127) the side wall of the sample tube through the opening (sonicator horn is disposed so as to approach a vessel held within the vessel holder through the aperture – Fig. 5 and paragraph 38); 
c) applying a pre-defined force (experiments in which forces of 1, 2, 3, 4, 6, and 10 N were applied to force contact between the tip of a sonicator horn and a polystyrene tube – paragraph 124) from the actuator via the sonotrode to the sample tube (a solenoid pulls the sonicator horn into contact with the vessel – Figs. 6B-7) and/or the sample tube holder along the y-axis such that the concave area of the sonicating area contacts the sample tube side wall and pushes the sample tube against an inner wall of the second portion of the sample tube holder (the hollow sonicator horn cinch around a vessel and pushes the vessel against the wall of the vessel holder – Fig. 7 and paragraph 127), thereby firmly holding the sample tube in place and adjusting its position along the x-axis by centering them with the concave surface of the sonicating area (the hollow sonicator horn cinch around a vessel is capable of holding the vessel in place and centering the vessel – Fig 7 and paragraph 127), the movement of the sonotrode further causing a movement of the sample tube holder about the x-axis in case the side wall is not aligned with the surface of the sonicating area until reaching 3Attorney Docket No.: Ventana-0218US1 / P34742-US(Utility)an arresting point (Loo inherently teaches that the sonicator horn is capable of moving the vessel side to side when centering the vessel because the horn is designed to cinch around the round vessel – Fig 7 and paragraphs 36 and 127), resulting in an enlarged contact area between the sonicating area and the sample tube side wall (the sonicating horn maximize energy transfer, e.g., by maximizing contact, to a vessel – paragraph 71); and, 
d) applying ultrasound to the sample tube from the sonotrode through the contact area between the sonicating area and the sample tube side wall (a sonicator configured to transfer ultrasonic energy to a sample solution via a vessel wall – paragraph 127). 
However, Loo does no teach inserting the sample tube into the sample tube holder, and inserting the sample tube holder into the sample tube mount of the sonicating device, wherein the order of these inserting steps is interchangeable.
Su teaches an automatic collection device comprising a rotary clamp 50 and removable fixing devices 10 with cavities 8 for holding sample tubes (Figs. 3A-D and 6) wherein inserting the sample tube into the sample tube holder (inserting multiple sample tubes into the fixing devices 10 – Fig. 3C), and inserting the sample tube holder into the sample tube mount of the sonicating device (transferring the fixing device 10 to the rotary clamp 50 via the carrying mechanism 32 – Figs. 5-6 and paragraph 38), wherein the order of these inserting steps is interchangeable (the test tubes are capable of being installed after the fixing device 10 is attached to the rotary clamp 50 – Fig. 6). It would be advantageous to use the removable fixing device 10 to gain the high speed processing capability of the automatic collecting device (Figs. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vessel mount, as taught by Loo, with the box body and rotary clamp, taught by Su, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both Loo and Su teach sample processing devices.
Regarding claim 13, Loo, modified by Su, teaches the method of claim 12, wherein the sample tube holder is configured to hold multiple sample tubes (inserting multiple sample tubes into the fixing devices 10 – Loo Fig. 3C) and the sonicating area comprises one or more sub-areas with a concave surface (Loo, modified by Su, teaches a sonicator horn transferring energy to multiple tubes via the clamping plate 12 of the fixing devices 10 – Su Fig. 3d).
Regarding claim 14, Loo teaches a sonication device for sonicating a biological sample disposed in a sample tube having an essentially round-shaped side wall (a sonicator provides ultrasonic energy to a sample solution – Fig. 7), the sonication device comprising:
a. a sample tube mount (vessel holder – Fig. 7) comprising (i) an immobile first portion (vessel holder – Fig. 7); and 
b. a sonotrode coupled to a guiding rail (sonicator attached to a base – Fig. 6B), the sonotrode comprising a sonicating area (sonicator horn contacts the vessel – Fig. 8) for applying ultrasound to the sample tube, the sonicating area comprising a concave surface (sonicator horn has a hollow collet horn to cinch around a vessel contained within the collet to provide a tight fit between the collet and vessel – Fig. 4 and paragraph 36), wherein the sonotrode is movable on the guiding rail along a y-axis toward or away from the sample tube holder (a sonicator on a base configured to allow the sonicator horn to move towards the vessel holder, or away from the vessel holder via a solenoid – Figs. 6A-B and paragraph 39), wherein the first portion of the sample tube mount is coupled to a first end of the guiding rail (vessel holder is mounted on the opposite side of the sonicator horn – Fig. 6A-B) such that an opening on at least one side of the sample tube holder faces the sonicating area of the sonotrode (an aperture in the vessel holder faces the sonicator – Fig. 5);
 c. an actuator for moving the sonotrode along the guiderail (solenoid – Fig. 6A-B and paragraph 39); and the essentially round shaped side wall of the sample tube is not in physical contact with the concave surface of the sonicating area of the sonotrode (a solenoid and spring configured to move the sonicator horn away from the vessel – Figs. 6A-B and paragraph 38); and the essentially round-shaped side wall of the sample tube is in physical contact with the concave surface of the sonicating area of the sonotrode (a solenoid configured to move the sonicator horn towards the vessel – Figs. 6A-B and paragraph 38).
However, Loo does not teach wherein the sample tube holder is configured to hold the sample tube in a position offset from the z-axis when the essentially round shaped side wall of the sample tube is not in physical contact with the concave surface of the sonicating area of the sonotrode; and wherein the sample tube holder is configured to rotate counter-clockwise about the x-axis to a position substantially parallel with the z-axis when the essentially round-shaped side wall of the sample tube is in physical contact with the concave surface of the sonicating area of the sonotrode, (ii) a second portion comprising a pivot member and a base for holding a sample tube holder, wherein the second portion is pivotally suspended from the immobile first portion, and wherein the second portion is pivotable about the pivot member along an x-axis.
Su teaches wherein the sample tube holder is configured to hold the sample tube in a position offset from the z-axis (a rotary clamp 50 rotates a removable fixing device 10 comprising a box body 11 with cavities 8 for holding sample tubes – Figs. 3b and 6); and wherein the sample tube holder is configured to rotate counter-clockwise about the x-axis to a position substantially parallel with the z-axis (the rotary clamp 50 rotates a removable fixing device 10 counter clockwise to a vertical position – Figs. 1-2), 
(ii) a second portion comprising a pivot member (rotary clamp 50 includes a fixing sleeve 51, rotating cylinder 52 and fixed by cylinder 53 – Fig. 6) and a base for holding a sample tube holder (a removable fixing device 10 comprising a box body 11 with concave cavities 8 for holding sample tubes – Figs. 3b and 6), wherein the second portion is pivotally suspended from the immobile first portion (the rotary clamp 50 and box body 11 are mounted to the support frame 90 – Fig. 6), and wherein the second portion is pivotable about the pivot member along an x-axis (the box body 11 is rotated by the rotary clamp 50 about an axis – Fig. 6). It would be advantageous to use the removable fixing device 10 to gain the high speed processing capability of the automatic collecting device (Figs. 1-2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vessel mount, as taught by Loo, with the box body and rotary clamp, taught by Su, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both Loo and Su teach sample processing devices.
Regarding claim 15, Loo, modified by Su, teaches the sonication device of claim 14, wherein the sample tube holder is removable (a removable fixing device 10 – Su Figs. 3b and 6).
Regarding claim 16, Loo, modified by Su, teaches the sonication device of claim 14, wherein the pivot member comprises a hinge pivotally suspended within a corresponding pivot bearing of the immobile first portion (rotary clamp 50 is in a pivotable mount on the support frame 90 – Fig. 6).
Regarding claim 17, Loo, modified by Su, teaches the sonication device of claim 14, wherein the sample tube mount further comprises a height adjustment mechanism (the a box body 11 is capable of adjusting the test tubes left and right with cavities 8 – Figs. 3b and 6) for adjusting a position along the z-axis of the sample tube in the sample tube holder.
Regarding claim 18, Loo, modified by Su, teaches the sonication device of claim 14, wherein the guiding rail (the base – Fig. 6B) comprises a sled (a sonicator mount is attached to the base – Fig. 5).
Regarding claim 19, Loo, modified by Su, teaches the sonication device of claim 14, wherein the actuator is configured to apply a variable force to the sonotrode (the solenoid is capable of applying a variable force via a spring that urges the sonicator away from the vessel holder upon release of solenoid force – Fig. 6A-B).
Regarding claim 20, Loo, modified by Su, teaches the sonication device of claim 14, wherein the sample tube holder further comprises a support element having a concave surface (fixing device 10 comprising a box body 11 with concave cavities 8 for holding sample tubes – Loo Figs. 3b and 6), wherein the support element protrudes from a back wall of the sample holder (concave cavities 8 protrudes from the box body 11 – Fig. 3b), and wherein the sample holder is configured such that the sample tube is permitted to slide within the sample tube holder (the vessel slides into the vessel holder – Fig. 7) as the concave surface of the sonicating area engages the essentially sound-shaped side walls of the sample tube (the sonicator horn has a hollow collet horn to cinch around a round vessel – Fig. 7, 10A-D and paragraph 36).
However, Loo, modified by Su, does not teach wherein the sample holder is configured such that the sample tube is permitted to slide within the sample tube holder over the concave surface of the support element along the x- axis as the concave surface of the sonicating area engages the essentially round-shaped side walls of the sample tube.
Su teaches an automatic collection device wherein the sample holder is configured such that the sample tube (test tubes are held in the cavities 8 – Figs. 3a and 4) is permitted to slide within the sample tube holder over the concave surface of the support element along the x- axis (container sleeve 18 made from polyurethane elastomer is elastic and capable of allowing movements along the axis of rotation of the rotating cylinder 52 – Fig. 6 and paragraph 34). It would be advantageous to use the elastic container sleeve 18 to maximize contact between the sonicating horn and the vessel to maximize energy transfer (Loo paragraph 71). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vessel mount, as taught by Loo, with the box body and rotary clamp, taught by Su, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both Loo and Su teach sample processing devices.
Regarding claim 21, Loo, modified by Su, teaches the sonication device of claim 1, wherein the sonotrode is mounted such that the sonication area is positioned at approximately the same height as the pivot member (Loo, modified by Su, teaches a sonicator (Loo Fig. 5) and the rotary clamp 50 holding a removable fixing device 10 (Su Fig. 6) mounted at the same height).
Regarding claim 22, Loo, modified by Su, teaches the sonication device of claim 14, wherein the sonotrode is mounted such that the sonication area is positioned at approximately the same height as the pivot member (Loo, modified by Su, teaches a sonicator (Loo Fig. 5) and the rotary clamp 50 holding a removable fixing device 10 (Su Fig. 6) mounted at the same height).
Response to Arguments
Applicant’s addition arguments with respect to the rejections of the claims have been considered; but are render moot because Applicant(s) arguments are towards the amended claim language and do not apply to the current grounds of rejection. Furthermore, the prior art rejection has been modified in order to address the amended claim language.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 5712727129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.S./               Examiner, Art Unit 1796                                                  

/SAMUEL P SIEFKE/              Primary Examiner, Art Unit 1797